Richardson, Judge:
The involved merchandise consists of artificial flowers, which were imported at San Francisco from Hong Kong. When this protest was called for trial, the corporate plaintiff appeared without counsel. Government counsel moved to dismiss the protest for untimeliness. An examination of the official papers that were received in evidence discloses that the value of the involved merchandise was advanced upon appraisement by the addition of a buying commission and inland charges, that notice of appraisement was given, and that no appeal for reappraisement was filed.
In its protest, plaintiff claims that the buying commission should not be a part of the dutiable value and requests that the liquidation be returned to the examiner for reappraisement. While the protest itself was timely filed, it does not set forth any protestable claim. The claim made in the protest is one which is cognizable only in a reappraisement proceeding, a remedy no longer available to plaintiff, in view of its failure to file an appeal for reappraisement.
While the plaintiff has complied with the form of presenting a protest, the issue it is presenting is one that should have been made in a reappraisement proceeding and is not a justifiable issue over which this division of the court may exercise jurisdiction, and, for this reason, the protest is dismissed.
Judgment will be entered accordingly.